Exhibit 10.21

STANCORP FINANCIAL GROUP, INC.

DEFERRED COMPENSATION PLAN FOR SENIOR OFFICERS

 

 

SECOND AMENDMENT

 

 

WHEREAS, StanCorp Financial Group, Inc. (“Employer”) has adopted the StanCorp
Financial Group, Inc. Deferred Compensation Plan for Senior Officers (“Plan”)
which became effective January 1, 1976, and which was most recently restated
effective January 1, 2008; and

WHEREAS, the Employer has the authority to amend the Plan pursuant to
Section 6.03 of the Plan; and

WHEREAS, the Employer, by and through its Board of Directors, has delegated to
its Chief Executive Officer the authority to appoint one or more individuals to
control and/or manage Plan operation and administration which includes reviewing
and deciding benefit claims and appeals under the Plan;

NOW, THEREFORE, the Plan is amended such that the Employer’s Director,
Compensation and Benefits shall be responsible for managing Plan operation and
administration which includes reviewing and deciding benefit claims and appeals
under the Plan. If the position with the title of Director, Compensation and
Benefits ceases to exist, then these responsibilities shall be delegated to the
individual whose responsibilities most closely resemble the responsibilities of
the Director, Compensation and Benefits.

This Amendment shall be effective July 11, 2013.

 

    STANCORP FINANCIAL GROUP, INC.

By:

 

 

  (Signature)  

J. Greg Ness

  (Print or Type Name)

Title:

 

Chief Executive Officer

Date Signed:

 

 